DETAILED ACTION
The applicant’s request for continued examination regarding application number 15/868,889, filed January 11, 2018 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendments
The amendment filed December 2, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 15/868,889, which include: Amendments to the Claims pp.2-6, and Remarks pp.7-12 (containing applicant’s amendments). 
Regarding Applicant’s Remarks on p.7, Examiner acknowledges Claims 1 and 12 have been amended, Claims 11 and 14 are canceled, and new Claims 20-21 have been added. Claims 1-10, 12-13, and 15-21 remain pending in the application.
Regarding Applicant’s Remarks on p.7 for Claims 1 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Examiner acknowledges applicant’s Amendments to the Claims have resolved the indefiniteness issue identified in independent Claims 1 and 12, and therefore the respective §112(b) rejections previously set forth in the Non-Final Office Action mailed September 3, 2021 for Claims 1 and 12 are withdrawn. Accordingly, the corresponding §112(b) rejections of dependent claims 2-10, and 18-19; and 13 and 15-17 that inherited the same indefiniteness issue from their respective parent independent claims are also withdrawn.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 15/868,889, which include: Remarks pp.7-12 (containing applicant’s arguments). 
Regarding Applicant’s Remarks on pp.7-8 for Claims 17 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Examiner acknowledges applicant’s arguments and have considered them, and have found them to be persuasive, and therefore, the respective §112(b) rejection previously set forth in the Non-Final Office Action mailed September 3, 2021 for Claims 17 and 19 are withdrawn.
Regarding Applicant’s Remarks on pp.8-10 for Claims 16 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Examiner acknowledges applicant’s arguments and have considered them, and have found them to be persuasive, and therefore, the respective §112(a) rejection previously set forth in the Non-Final Office Action mailed September 3, 2021 for Claims 16 and 18 are withdrawn.
Regarding Applicant’s Remarks on pp.10-12 for Claims 1-3, 5, 12-13, 15, 17, and 19 under 35 U.S.C. 103 as being unpatentable over Venkatraman et al., U.S. Patent 8,606,732, issued 12/10/2013 [hereafter referred as Venkatraman] in view of Gottfried et al., U.S. PGPUB 2018/0075345, filed 9/13/2016 [hereafter referred as Gottfried]; for Claim 4 under 35 U.S.C. 103 as being unpatentable over Venkatraman in view of Gottfried as applied to Claim 2, in further view of Gurney, Chapters 2 and 8 [hereafter referred as Gurney]; for Claims 6-10 under 35 U.S.C. 103 as being unpatentable over Venkatraman in view of Gottfried as applied to Claim 5, in further view of Ross et al., US PGPUB 2016/0342893, published 11/24/2016 [hereafter referred as Ross]; and for Claims 16 and 18 under 35 U.S.C. 103 as being unpatentable over Venkatraman in view of Gottfried as applied to Claims 1 and 12, in further view of Izhikevich et al., U.S. PGPUB 2013/0073491, published 3/21/2013 [hereafter referred as Izhikevich], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner notes that the Applicant’s prior art arguments are directed to the newly added claim limitation recited in the respective independent claims (“each time period of the plurality of time periods having a same length”), where this new claim limitation necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings 
Regarding Applicant’s Remarks on p.11:
“Applicants respectfully submit that the references of record do not disclose all the features of the claim. For example, the references do not disclose respectively applying a plurality of weights during a plurality of time periods that each have a same length. 
This feature is demonstrated in an embodiment of the present invention by the circuit of FIG. 4, which loads the plurality of weights into shift registers SRi through SRn, and then outputs the weights sequentially according to a clock and, during each cycle of the clock, multiplies the respective output weight to zero or more spikes that might arrive before that cycle. The references disclose no such feature.” 
Examiner has considered this argument, and finds the argument to be not persuasive. Examiner notes that the Applicant’s prior art arguments are directed to the newly added claim limitation recited in the respective independent claims (“each time period of the plurality of time periods having a same length”), where this new claim limitation necessitates further examination and re-evaluation of the amended and related original claims. However, Applicant is further reminded that the claims must be given their broadest reasonable interpretation in light of the specification. See MPEP 2111. Applicant is also reminded that while the claims are given their broadest reasonable interpretation in light of the specification, as part of examination, the Examiner cannot import aspects of the specification into the claim limitation that are not part of the claim. See MPEP 2111.01 (II). Hence, when taken as a whole, the claim limitation argued by the Applicant (“… a first plurality of weights respectively corresponding to a plurality of time periods occurring after the reference time period, each time period of the plurality of time periods having a same length”) does not explicitly recite any shifting of weight registers according to a plurality of time periods, which is a explicit type of operation that requires synchronization of weight registers during clock cycles. Instead, the claim limitation broadly recites a general correspondence between a first plurality of weights and a plurality of time periods, where this general correspondence can be any relationship between the first plurality of weights and a plurality of time periods (i.e., the plurality of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 12-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al., U.S. Patent 8,606,732, issued 12/10/2013 [hereafter referred as Venkatraman] in view of Gottfried et al., U.S. PGPUB 2018/0075345, filed 9/13/2016 [hereafter referred as Gottfried], in .  
Regarding amended Claim 1, Venkatraman teaches
(Currently amended) An artificial neural network device comprising: 
a first pre-synaptic neuron configured to generate a plurality of first input spike signals (Examiner’s note: Venkatraman teaches a pre-synaptic neuron located in level (i) of the spiking artificial neural network (e.g., a neuron receiving an input spike signal                         
                            
                                
                                    108
                                
                                
                                    1
                                
                            
                        
                    ) connected to a post-synaptic neuron located in level (i+1) (e.g., a neuron generating an output spike signal                         
                            
                                
                                    110
                                
                                
                                    1
                                
                            
                        
                    ) and generating a plurality of input spike signals (Venkatraman Figure 1, elements 102, 106; col.4 lines 13-22: “The transfer of spikes from one level of neurons to another may be achieved through the network of synaptic connections (or simply “synapses') 104, as illustrated in FIG. 1. The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights                         
                            
                                
                                    w
                                
                                
                                    1
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ,...,                         
                            
                                
                                    w
                                
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106.”).); and 
a post-synaptic neuron configured to:
generate a first output spike signal according to one or more first input spike signals received during a reference time period (Examiner’s note: Venkatraman teaches a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1) based on received input spike signals from a set of pre-synaptic neurons in a previous level of the spiking artificial neural network (corresponding to “generate a first output spike signal according to one or more first input spike signals received …”) (Venkatraman Figure 1, element 106; col.4 lines 22-27: “Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal. The output spikes 110 may be then transferred to another level of neurons using another network of synaptic connections (not shown in FIG.1).”), where an output spike signal from any neuron (pre-synaptic or post-synaptic) is generated based on the membrane potential reaching a threshold (Venkatraman col.4 lines 6-13: “The signal 108 may represent an input current of the level 102 neuron. This current may be accumulated on the neuron membrane to charge a membrane potential. When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons …”). Venkatraman Figure 3, elements 308 and 310 further teaches determining a reference time period t by examining the leading edge of a spike signal, where running a spiking artificial neural network over time will generate a series of post-synaptic/pre-synaptic and pre-synaptic/post-synaptic spikes between a pair of pre-synaptic and post-synaptic neurons “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (with the observation of the leading edge of a first spike at a particular point of time corresponding to “ … during a reference time period”).), 
determine, according to the one or more first input spike signals received during the reference time period, a first plurality of weights respectively corresponding to a plurality of time periods occurring after the reference time period (Examiner’s note: As indicated earlier, Venkatraman teaches a pre-synaptic neuron located in level (i) of the spiking artificial neural network connected to a post-synaptic neuron located in level (i+1) and generating a plurality of input spike signals, with each input spike signal scaled according to adjustable synaptic weights                         
                            
                                
                                    w
                                
                                
                                    1
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                     (Venkatraman Figure 1, elements 102, 106; col.4 lines 13-22). Venkatraman further teaches the adjustment of weights are performed according to training methods based on Spike-Timing-Dependent Plasticity (STDP) (Venkatraman col.4 lines 38-53: “The adjustment of synapse weights of the synapse network 104 during the training process may be based on the Spike Timing-Dependent Plasticity (STDP). FIG. 2 illustrates an example graph diagram 200 of a synaptic weight change as a function of relative timing of pre-synaptic and post-synaptic spikes in accordance with the STDP. If a pre-synaptic neuron fires before a post-synaptic neuron, then a corresponding synaptic weight may be increased, as illustrated in a portion 202 of the graph 200. This weight increase can be referred as a Long-Term Potentiation (LTP) of the synapse. It can be observed from the graph portion 202 that the amount of LTP may decrease roughly exponentially as a function of difference between pre-synaptic and post-synaptic spike times. The reverse order of firing may reduce the synaptic weight, as illustrated in a portion 204 of the graph 200, causing a Long Term Depression (LTD) of the synapse.”). As indicated earlier, Venkatraman Figure 3, elements 308 and 310 teaches determining a reference time period t by t1, t2, etc., with later time periods farther away from the base reference time period) (with the observation of the leading edge of a first spike at a particular point of time corresponding to “a reference time period”, and successive time periods after the reference time period corresponding to “… a plurality of time periods occurring after the reference time period”). Venkatraman further teaches performing weight changes based on the STDP synaptic weight change curve shown in Venkatraman Figure 2, using a formula calculating the synaptic strength (weight) S and activation C of a post-synaptic neuron over a period of time, and implementing those changes in weight based on post-synaptic/pre-synaptic and pre-synaptic/post-synaptic spikes over relative time periods (corresponding to “determine … a first plurality of weights respectively corresponding to a plurality of time periods occurring after the reference time period”) (Venkatraman col.5 lines 19-25: “A change of the variable C over time may be given by:                         
                            
                                
                                    C
                                
                                ˙
                            
                            =
                            -
                            /
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            S
                            T
                            D
                            P
                            
                                
                                    ∆
                                    t
                                
                            
                            ∙
                             
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    p
                                    r
                                    e
                                    /
                                    p
                                    o
                                    s
                                    t
                                
                            
                            )
                        
                    , where τc is the decay time constant, and δ(t) is the Dirac delta functions. Firings of pre- and post-synaptic neurons 302-304 occurring at times tpre/post, respectively, may change the variable C by the amount STDP(∆t) depicted in Fig. 2, where ∆t = tpost-tpre is the inter-spike interval.” and Venkatraman col.6 line 53-col.7, line 18; col.7 line 54-col.8, line 16: “Each time a pre-post spiking event occurs which may lead to a change in the weight of                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     may be updated with the new weight (                        
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            +
                            ∆
                            w
                        
                    )…”).), …
generate, during or after the second time period of the plurality of time periods, a second output spike signal (Examiner’s note: As indicated earlier, Venkatraman teaches a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1) based on received input spike signals from a set of pre-synaptic neurons in a previous level of the spiking artificial neural network (corresponding to “generate … a second output spike signal …”) (Venkatraman Figure 1, element 106; col.4 lines 22-27: “Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal. The output spikes 110 may be then transferred to another level of neurons using another network of synaptic connections (not shown in FIG.1).”), where an Venkatraman col.4 lines 6-13: “The signal 108 may represent an input current of the level 102 neuron. This current may be accumulated on the neuron membrane to charge a membrane potential. When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons …”). As indicated earlier, Venkatraman Figure 3, elements 308 and 310 further teaches determining a reference time period t by examining the leading edge of a spike signal, where running a spiking artificial neural network over time will generate a series of post-synaptic/pre-synaptic and pre-synaptic/post-synaptic spikes between a pair of pre-synaptic and post-synaptic neurons “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (with the observation of the leading edge of a first spike at a particular point of time corresponding to “ … during a reference time period”) and with one of the later time periods after the reference time period being interpreted as a “… during or after the second time period of the plurality of time periods…”.) …
Venkatraman teaches a spiking artificial neural network generating output spike signals based on a plurality of input spike signals, and using STDP-based time decay mechanisms to implement weight changes performed over time. However, Venkatraman does not explicitly teach
during a first time period of the plurality of time periods:
receive a first set of one of more first input spike signals, and
apply a first weight corresponding to the first time period from the first plurality of weights to each first input spike signal in the first set to produce a first result,
during a second time period of the plurality of time periods:
receive a second set of one or more first input spike signals, and
apply a second weight corresponding to the second time period from the first plurality of weights to each first input spike signal in the second set to produce a second result, and
generate … a second output spike signal according to the first and second result. 
Gottfried teaches
during a first time period of the plurality of time periods (Examiner’s note: Gottfried teaches a pre-synaptic neuron transmitting a series of spike signals to a post-synaptic neuron over a period of time with respect to a reference time, of which one of those periods corresponds to “during a first time period of the plurality of time periods” (Gottfried Figure 3, elements 320, 340; [0055]: “ … the different spike times of the output neuron circuits are tracked with respect to a reference time. Such a reference time can be a point in time at which one or more input signals are detected or a point in time when one or more neuron circuits in the state space activation layer began to transmit spiking signals.”; [0062]: “A weight associated with an STDP synapse circuit (e.g., circuit 330) can be dynamically adjusted when a neuron circuit (e.g., pre neuron circuit 320 or post neuron circuit 340) connected to the STDP synapse circuit transmits a spiking signal.”; and [0067]: “Since the synaptic weight w is dynamic, w(t), as used herein, denotes a value of weight w at a time t. When a series of successive spike (a.k.a., a spike train) {                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    } is transmitted by the neuron pre 320, the spikes are amplified by the values of the synaptic weight at their respective spike times, {w(                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    )}.”).):
receive a first set of one of more first input spike signals (Examiner’s note: Gottfried teaches a post neuron receiving a series of successive spike signals, each of these spike signals from a pre neuron sent over a period of time to a post neuron, where one of these spike signals at a time period t corresponds to “receive a first set of one … first input spike signals” (Gottfried Figure 3, elements 320, 340; [0067]: “Since the synaptic weight w is dynamic, w(t), as used herein, denotes a value of weight w at a time t. When a series of successive spike (a.k.a., a spike train) {                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    } is transmitted by the neuron pre 320, the spikes are amplified by the values of the synaptic weight at their respective spike times, {w(                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    )}.”).), and
apply a first weight corresponding to the first time period from the first plurality of weights to each first input spike signal in the first set to produce a first result (Examiner’s note: Gottfried teaches at each time period and for each set of received spike signals, performing an aggregation of the weight (corresponding to a “first weight corresponding to the first time period from the first plurality of weights”) with the associated input spike signal received at a time period (corresponding to “…each first input spike signal in the first set …” to produce a “first result” at the post neuron) and comparing the accumulated membrane potential with an activation potential Gottfried [0067]: “Since the synaptic weight w is dynamic, w(t), as used herein, denotes a value of weight w at a time t. When a series of successive spike (a.k.a., a spike train) {                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    } is transmitted by the neuron pre 320, the spikes are amplified by the values of the synaptic weight at their respective spike times, {w(                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    )}. In at least some embodiments, each decaying with an action potential 𝛜(t) within the synapse 330. The total synaptic potential can be modeled as the sum of these traces:                         
                            g
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                j
                                            
                                            
                                                p
                                                r
                                                e
                                            
                                        
                                        <
                                        t
                                    
                                
                                
                                    w
                                    (
                                    
                                        
                                            t
                                        
                                        
                                            j
                                        
                                        
                                            p
                                            r
                                            e
                                        
                                    
                                
                            
                            )
                            ϵ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    ). The aggregated signal arrives at the connected post neuron 340 and excites the membrane potential v(t). Thus, a larger weight of the synapse 330 will cause the post neuron 340 to spike sooner than a smaller weight, since the larger weight will amplify the spike signal to a greater degree, which will cause the post neuron 340's integrated capacity level to exceed the threshold 𝛉 sooner. Analogously, a number of spikes transmitted by the pre neuron 320 that is necessary to trigger a spike of the post neuron 340 depends on w(t).”).),
during a second time period of the plurality of time periods (Examiner’s note: Gottfried teaches a pre-synaptic neuron transmitting a series of spike signals to a post-synaptic neuron over a period of time with respect to a reference time, of which one of those periods corresponds to “during a second time period of the plurality of time periods” (Gottfried Figure 3, elements 320, 340; [0055]: “ … the different spike times of the output neuron circuits are tracked with respect to a reference time. Such a reference time can be a point in time at which one or more input signals are detected or a point in time when one or more neuron circuits in the state space activation layer began to transmit spiking signals.”; [0062]: “A weight associated with an STDP synapse circuit (e.g., circuit 330) can be dynamically adjusted when a neuron circuit (e.g., pre neuron circuit 320 or post neuron circuit 340) connected to the STDP synapse circuit transmits a spiking signal.”; and [0067]: “Since the synaptic weight w is dynamic, w(t), as used herein, denotes a value of weight w at a time t. When a series of successive spike (a.k.a., a spike train) {                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    } is transmitted by the neuron pre 320, the spikes are amplified by the values of the synaptic weight at their respective spike times, {w(                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    )}.”).):
receive a second set of one or more first input spike signals (Examiner’s note: Gottfried teaches a post neuron receiving a series of successive spike signals, each of these spike signals from a pre neuron sent over a period of time to a post neuron, where one of these spike signals at a time period t corresponds to “receive a second set of one … first input spike signals” (Gottfried Figure 3, elements 320, 340; [0067]: “Since the synaptic weight w is dynamic, w(t), as used herein, denotes a value of weight w at a time t. When a series of successive spike (a.k.a., a spike train) {                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    } is transmitted by the neuron pre 320, the spikes are amplified by the values of the synaptic weight at their respective spike times, {w(                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    )}.”).), and
apply a second weight corresponding to the second time period from the first plurality of weights to each first input spike signal in the second set to produce a second result (Examiner’s note: Gottfried teaches at each time period and for each set of received spike signals, performing an aggregation of the weight (with one of them corresponding to a “second weight corresponding to the second time period from the first plurality of weights”) with the associated input spike signal received at a time period (corresponding to “…each first input spike signal in the second set …” to produce a “second result” at the post neuron) and comparing the accumulated membrane potential with an activation potential threshold, with the generation of an output spike at the post neuron depending on the dynamic weights and the input signal satisfying or exceeding the activation potential threshold, which is interpreted to indicate that an output spike signal does not necessarily need to be generated within the same time period that received a spike signal (thus corresponding to “apply a second weight corresponding to the second time period from the first plurality of weights to each first input spike signal in the second set to produce a second result”) (Gottfried [0067]: “Since the synaptic weight w is dynamic, w(t), as used herein, denotes a value of weight w at a time t. When a series of successive spike (a.k.a., a spike train) {                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    } is transmitted by the neuron pre 320, the spikes are amplified by the values of the synaptic weight at their respective spike times, {w(                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    )}. In at least some embodiments, each decaying with an action potential 𝛜(t) within the synapse 330. The total synaptic potential can be modeled as the sum of these traces:                         
                            g
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                j
                                            
                                            
                                                p
                                                r
                                                e
                                            
                                        
                                        <
                                        t
                                    
                                
                                
                                    w
                                    (
                                    
                                        
                                            t
                                        
                                        
                                            j
                                        
                                        
                                            p
                                            r
                                            e
                                        
                                    
                                
                            
                            )
                            ϵ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    ). The aggregated signal arrives at the connected post neuron 340 and excites the membrane potential v(t). Thus, a larger weight of the synapse 330 will cause the post neuron 340 to spike sooner than a smaller weight, since the larger weight will amplify the spike signal to a greater degree, which will cause the post neuron 340's integrated capacity level to exceed the threshold 𝛉 sooner. Analogously, a number of spikes transmitted by the pre neuron 320 that is necessary to trigger a spike of the post neuron 340 depends on w(t).”).), and
generate … a second output spike signal according to the first and second results (Examiner’s note: Gottfried teaches comparing the accumulated membrane potential with an activation potential threshold and generating an output spike at the post neuron depending on the dynamic weights and the input signal satisfying or exceeding the activation potential threshold, corresponds to “generate … a second output spike signal according to the first and second results” (Gottfried [0067]: “Since the synaptic weight w is dynamic, w(t), as used herein, denotes a value of weight w at a time t. When a series of successive spike (a.k.a., a spike train) {                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    } is transmitted by the neuron pre 320, the spikes are amplified by the values of the synaptic weight at their respective spike times, {w(                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    )}. In at least some embodiments, each decaying with an action potential 𝛜(t) within the synapse 330. The total synaptic potential can be modeled as the sum of these traces:                         
                            g
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                j
                                            
                                            
                                                p
                                                r
                                                e
                                            
                                        
                                        <
                                        t
                                    
                                
                                
                                    w
                                    (
                                    
                                        
                                            t
                                        
                                        
                                            j
                                        
                                        
                                            p
                                            r
                                            e
                                        
                                    
                                
                            
                            )
                            ϵ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    ). The aggregated signal arrives at the connected post neuron 340 and excites the membrane potential v(t). Thus, a larger weight of the synapse 330 will cause the post neuron 340 to spike sooner than a smaller weight, since the larger weight will amplify the spike signal to a greater degree, which will cause the post neuron 340's integrated capacity level to exceed the threshold 𝛉 sooner. Analogously, a number of spikes transmitted by the pre neuron 320 that is necessary to trigger a spike of the post neuron 340 depends on w(t).”).). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the steps for receiving input spike signals at a post-synaptic neuron as taught in Venkatraman and enhance it by supporting a succession of input spike signals at a post-synaptic neuron as taught in Gottfried as a way to produce the same predictable results of generating an output spike signal at a post-synaptic neuron. The motivation to combine is taught in Gottfried, as a way to encode information in a spiking artificial neural network resulting from different data sets that produce and generate fewer spikes, thus making the artificial neural network more energy-efficient and robust to various data sets and applications (Gottfried [0022]: “Various technologies described herein can be applied to solve regression and classification problems. The temporal and spatio-temporal SNNs described herein can perform classification and/or regression much faster than neural networks implemented on Von Neumann architectures. Also, such networks can yield better approximation results for small generalization widths than classical neural networks. This can be an important feature in practical applications as many real-world data sets often involve many different input channels and sparse training data. As an additional advantage, temporal and spatio-temporal SNNs described herein can be more energy efficient than some other neural networks, since the temporal encoding described herein can require fewer spikes to encode information than other encoding techniques, such as rate encoding.”).
While Venkatraman in view of Gottfried teaches a plurality of time periods and weight changes applied over many clock cycles (Venkatraman col.7 line 17-18), Venkatraman in view of Gottfried does not explicitly teach
… each time period of the plurality of time periods having a same length …
Izhikevich teaches
… each time period of the plurality of time periods having a same length (Examiner’s note: Izhikevich teaches running a synchronous implementation of a spiking artificial neural network on a computerized network apparatus, where arrival times of spike signal pulses (with the arrival times of spike signal pulses representing a “plurality of time periods”) are managed through clock steps. A person Izhikevich [0108]: “In one embodiment, the computerized network apparatus comprises a synchronous implementation, where operation of the network is controlled by a centralized entity (within the network apparatus) that provides the time (clock) step, and facilitates data exchange between units. The arrival time of pre-synaptic pulses is derived from the synchronized time step that is available to all units and synapses within the network.”).).
Both Venkatraman in view of Gottfried and Izhikevich are analogous art since they both teach spiking artificial neural networks using Spike Timing Dependent Plasticity mechanisms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the steps for receiving input spike signals at a post-synaptic neuron as taught in Venkatraman in view of Gottfried and implement the synchronous implementation as taught in Izhikevich as a way to generate the same predictable results of generating spike signals in the spiking artificial neural network within time periods based on clock signals. The motivation to combine is taught in Izhikevich, as a way to store pulse firing timing information using an offset relative to a reference event (instead of storing absolute time for each pulse), thereby reducing the memory required to record and keep track of pulse firing information and making the system more memory-efficient (Izhikevich [0137]: “ … the unit firing timing information is stored using the absolute time for each of the pulses. In another variant, the timing information is stored using an offset relative to a reference event in order to reduce memory required to store the pulse firing timing information. In yet another variant (particularly useful with a synchronous iterative network processing implementation), a circular bit-vector is used to store the recent firing history, where each bit corresponds to a processing iteration of network computations (a step), and the bit value indicates the unit firing status (‘0’ unit did not fire, and ‘1’ unit fired).”).
Regarding previously presented Claim 2, Venkatraman in view of Gottfried, in further view of Izhikevich teaches 
 The artificial neural network device of claim 1, 
wherein the second weight is different from the first weight (Examiner’s note: Gottfried teaches different weights are associated with the synapse circuits over time, where each synapse circuit takes the received spiking signal and the stored weight to transmit an adjusted spiking signal as an output (Gottfried [0050]: “A weight associated with a temporal synapse circuit can be stored by the synapse circuit. The weight can, for example, take the form of an electrical charge that is held by a portion of the temporal synapse circuit. A temporal synapse circuit can adjust a received spiking signal using the stored weight and transmit the adjusted spiking signal to a connected output neuron circuit in the output layer. The temporal synapse circuits can be associated with different weights. … In some embodiments, the synapse weights can be dynamically adjusted when connected neuron circuits generate spiking signals. … a weight of a temporal synapse circuit can be adjusted when a neuron circuit in the state space detection layer transmits a spiking signal to the temporal synapse circuit. … the weight of a temporal synapse circuit can be adjusted when an output neuron circuit connected to the temporal synapse circuit generates an output spiking signal. … Particular examples of dynamic synapse weight adjustments in response to the generation of spiking signals are provided below with the discussion of FIG. 3.”).).
Regarding previously presented Claim 3, Venkatraman in view of Gottfried, in further view of Izhikevich teaches 
(Previously Presented) The artificial neural network device of claim 2, wherein when the first time period is closer to the reference time period than the second time period is, the first weight is larger than the second weight (Examiner’s note: As indicated earlier, Venkatraman teaches that based on order of firing of output signals, weight changes will be applied, resulting in different weights during a plurality of time periods (Venkatraman Figure 2, elements 202 and 204; col.4 lines 38-53). For the case where a post-synaptic neuron fires before a pre-synaptic neuron, an initial weight w1 during a time period tref will trigger generation of an updated smaller first weight w’1 during an adjacent first time period t1, which will trigger generation of an updated smaller second weight w’’1 during an adjacent second time period t2, etc. As indicated earlier, Gottfried Figure 3, elements 320, 340 similarly teaches a pre-synaptic neuron transmitting a series of spike signals to a post-synaptic neuron over a period of time with respect to a                         
                            
                                
                                    w
                                
                                
                                    n
                                    e
                                    w
                                
                            
                        
                     for a pre-synaptic spike at a time period t based on taking the min{w+                        
                            
                                
                                    A
                                
                                
                                    p
                                    o
                                    s
                                    t
                                
                            
                        
                    ,                        
                             
                            
                                
                                    m
                                    a
                                    x
                                
                                
                                    w
                                
                            
                        
                    } (with                         
                            
                                
                                    A
                                
                                
                                    p
                                    o
                                    s
                                    t
                                
                            
                        
                     decaying over time but not being changed directly by the pre-synaptic spike and assuming w and                         
                            
                                
                                    m
                                    a
                                    x
                                
                                
                                    w
                                
                            
                        
                     are constants), this formula                         
                            
                                
                                    w
                                
                                
                                    n
                                    e
                                    w
                                
                            
                            =
                            m
                            i
                            n
                            ⁡
                            {
                            w
                            +
                            
                                
                                    A
                                
                                
                                    p
                                    o
                                    s
                                    t
                                
                            
                        
                    ,                        
                             
                            
                                
                                    m
                                    a
                                    x
                                
                                
                                    w
                                
                            
                        
                    } is interpreted as allowing a first time period                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     (closer to the reference time period) to have an associated weight larger than the adjusted new weight at the second time period                         
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                        
                     (thus corresponding “… the first weight is larger than the second weight”) (Gottfried [0062]-[0067], equations (3)-(5): “A weight associated with an STDP synapse circuit (e.g., circuit 330) can be dynamically adjusted when a neuron circuit (e.g., pre neuron circuit 320 or post neuron circuit 340) connected to the STDP synapse circuit transmits a spiking signal. … a value of a weight change potential associated with an output neuron circuit (e.g., post 340) connected to the STDP synapse circuit can be added to the weight of the STDP synapse circuit. Such an output neuron weight change potential can be adjusted (e.g., decreased) when the associated output neuron circuit transmits an output spiking signal. … Example weight change potentials of the STDP synapse 330 can be described by                         
                            
                                
                                    A
                                
                                
                                    p
                                    r
                                    e
                                
                            
                            
                                
                                    t
                                
                            
                             
                        
                    and                         
                            
                                
                                    A
                                
                                
                                    p
                                    o
                                    s
                                    t
                                
                            
                            
                                
                                    t
                                
                            
                        
                    : … Both                         
                            
                                
                                    A
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    A
                                
                                
                                    p
                                    o
                                    s
                                    t
                                
                            
                        
                     exponentially decay to their zero rest values with exponent                         
                            
                                
                                    τ
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    τ
                                
                                
                                    p
                                    o
                                    s
                                    t
                                
                            
                        
                    , respectively. … On a presynaptic spike (i.e., a spike generated by pre neuron 320) … the remaining                         
                            
                                
                                    A
                                
                                
                                    p
                                    o
                                    s
                                    t
                                
                            
                        
                     trace is added to the weight value of the STDP synapse 330. … (                        
                            
                                
                                    w
                                
                                
                                    n
                                    e
                                    w
                                
                            
                            =
                            m
                            i
                            n
                            ⁡
                            {
                            w
                            +
                            
                                
                                    A
                                
                                
                                    p
                                    o
                                    s
                                    t
                                
                            
                        
                    ,                        
                             
                            
                                
                                    m
                                    a
                                    x
                                
                                
                                    w
                                
                            
                        
                    }) …  when the post neuron 340 spikes, which accumulates some negative                         
                            
                                
                                    A
                                
                                
                                    p
                                    o
                                    s
                                    t
                                
                            
                        
                     potential, and afterwards the pre neuron 320 spikes, some value is removed from the weight of the STDP synapse 330. I.e., the synapse 330 is depressed, as it seems to be an unnecessary condition for the post neuron 340 to spike. … Since the synaptic weight w is dynamic, w(t), as used herein, denotes a value of weight w at a time t. When a series of successive spike (a.k.a., a spike train) {                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    } is transmitted by the neuron pre 320, the spikes are amplified by the values of the synaptic weight at their respective spike times, {w(                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    )}. Thus, a larger weight of the synapse 330 will cause the post neuron 340 to spike sooner than a smaller weight, since the larger weight will amplify the spike signal to a greater degree, which will cause the post neuron 340's integrated capacity level to exceed the threshold θ sooner.”).).
Regarding previously presented Claim 5, Venkatraman in view of Gottfried, in further view of Izhikevich teaches 
(Currently amended) The artificial neural network device of claim 2, wherein the post-synaptic neuron comprises:25 
a weight operation unit configured to18
apply the first weight to the first input spike signals received in the first time period (Examiner’s note: As indicated earlier, Gottfried teaches at each time period and for each set of received spike signals, performing an aggregation of the weight with the associated input spike signal received at a time period (to produce a “first result” at the post neuron) and comparing the accumulated membrane potential with an activation potential threshold, with the generation of an output spike at the post neuron depending on the dynamic weights and the input signal satisfying or exceeding the activation potential threshold, which is interpreted to indicate that an output spike signal does not necessarily need to be generated within the same time period that received a spike signal (thus corresponding to “apply the first weight to the first input spike signals received in the first time period”). The aggregation is performed at the temporal synapse circuit/STDP synapse circuit (Gottfried Figure 1, element 130; Figure 3, element 330; [0029]: “…the temporal synapse circuits 130 can comprise weights that can be applied to received spiking signals to adjust values of the spiking signals.”; [0062]: “A weight associated with an STDP synapse circuit (e.g., circuit 330) can be dynamically adjusted when a neuron circuit … connected to the STDP synapse circuit transmits a spiking signal.”), which corresponds to a “weight operation unit” (Gottfried [0067]: “Since the synaptic weight w is dynamic, w(t), as used herein, denotes a value of weight w at a time t. When a series of successive spike (a.k.a., a spike train) {                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    } is transmitted by the neuron pre 320, the spikes are amplified by the values of the synaptic weight at their respective spike times, {w(                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    )}. In at least some embodiments, each decaying with an action potential 𝛜(t) within the synapse 330. The total synaptic potential can be modeled as the sum of these traces:                         
                            g
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                j
                                            
                                            
                                                p
                                                r
                                                e
                                            
                                        
                                        <
                                        t
                                    
                                
                                
                                    w
                                    (
                                    
                                        
                                            t
                                        
                                        
                                            j
                                        
                                        
                                            p
                                            r
                                            e
                                        
                                    
                                
                            
                            )
                            ϵ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    ). The aggregated signal arrives at the connected post neuron 340 and excites the membrane potential v(t). Thus, a larger weight of the synapse 330 will cause the post neuron 340 to spike sooner than a smaller weight, since the larger weight will amplify the spike signal to a greater degree, which will cause the post neuron 340's integrated capacity level to exceed the threshold 𝛉 sooner. Analogously, a number of spikes transmitted by the pre neuron 320 that is necessary to trigger a spike of the post neuron 340 depends on w(t).”).); and 
apply the second weight to the first input spike signals received in the second time period (Examiner’s note: As indicated earlier, Gottfried teaches at each time period and for each set of received spike signals, performing an aggregation of the weight with the associated input spike signal received at a time period (to produce a “second result” at the post neuron) and comparing the accumulated membrane potential with an activation potential threshold, with the generation of an output spike at the post neuron depending on the dynamic weights and the input signal satisfying or exceeding the activation potential threshold, which is interpreted to indicate that an output spike signal does not necessarily need to be generated within the same time period that received a spike signal (thus corresponding to “apply the second weight to the first input spike signals received in the second time period”). The aggregation is performed at the temporal synapse circuit/STDP synapse circuit (Gottfried Figure 1, element 130; Figure 3, element 330; [0029]: “…the temporal synapse circuits 130 can comprise weights that can be applied to received spiking signals to adjust values of the spiking signals.”; [0062]: “A weight associated with an STDP synapse circuit (e.g., circuit 330) can be dynamically adjusted when a neuron circuit … connected to the STDP synapse circuit transmits a spiking signal.”), which corresponds to a “weight operation unit”  (Gottfried [0067]: “Since the synaptic weight w is dynamic, w(t), as used herein, denotes a value of weight w at a time t. When a series of successive spike (a.k.a., a spike train) {                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    } is transmitted by the neuron pre 320, the spikes are amplified by the values of the synaptic weight at their respective spike times, {w(                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    )}. In at least some embodiments, each decaying with an action potential 𝛜(t) within the synapse 330. The total synaptic potential can be modeled as the sum of these traces:                         
                            g
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                j
                                            
                                            
                                                p
                                                r
                                                e
                                            
                                        
                                        <
                                        t
                                    
                                
                                
                                    w
                                    (
                                    
                                        
                                            t
                                        
                                        
                                            j
                                        
                                        
                                            p
                                            r
                                            e
                                        
                                    
                                
                            
                            )
                            ϵ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    ). The aggregated signal arrives at the connected post neuron 340 and excites the membrane potential v(t). Thus, a larger weight of the synapse 330 will cause the post neuron 340 to spike sooner than a smaller weight, since the larger weight will amplify the spike signal to a greater degree, which will cause the post neuron 340's integrated capacity level to exceed the threshold 𝛉 sooner. Analogously, a number of spikes transmitted by the pre neuron 320 that is necessary to trigger a spike of the post neuron 340 depends on w(t).”).).
Regarding amended Claim 12, 
Claim 12 recites a method of operation of a synaptic neuron of an artificial neural network, where the method comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale and motivations provided by Venkatraman, Gottfried, and Izhikevich as indicated in Claim 1. 
Regarding previously presented Claim 13, Venkatraman in view of Gottfried, in further view of Izhikevich teaches 
(Previously Presented) The method of claim 12, 
wherein the second weight is smaller than the first weight when the second time period occurs after the first time period (Examiner’s note: As indicated earlier, Venkatraman teaches that based on order of firing of output signals, weight changes will be applied, resulting in different weights during a plurality of time periods (Venkatraman Figure 2, elements 202 and 204; col.4 lines 38-53). For the case where a post-synaptic neuron fires before a pre-synaptic neuron, an initial weight w1 during a time period tref will trigger generation of an updated smaller first weight w’1 during an adjacent first time period t1, which will trigger generation of an updated smaller second weight w’’1 during an adjacent second time period t2, etc. As indicated earlier, Gottfried Figure 3, elements 320, 340 similarly teaches a pre-synaptic neuron transmitting a series of spike signals to a post-synaptic neuron over a period of time with respect to a reference time, of which those periods correspond to “a first time period” and “a second time period occurs after the first time period”. With the adjusted synaptic weight changes based on weight change potential decaying over time, and the equations (3)-(5) indicating the rate of decay and the calculation of new weight                         
                            
                                
                                    w
                                
                                
                                    n
                                    e
                                    w
                                
                            
                        
                     for a pre-synaptic spike at a time period t based on taking the min{w+                        
                            
                                
                                    A
                                
                                
                                    p
                                    o
                                    s
                                    t
                                
                            
                        
                    ,                        
                             
                            
                                
                                    m
                                    a
                                    x
                                
                                
                                    w
                                
                            
                        
                    } (with                         
                            
                                
                                    A
                                
                                
                                    p
                                    o
                                    s
                                    t
                                
                            
                        
                     decaying over time but not being changed directly by the pre-synaptic spike and assuming w and                         
                            
                                
                                    m
                                    a
                                    x
                                
                                
                                    w
                                
                            
                        
                     are constants), this formula                         
                            
                                
                                    w
                                
                                
                                    n
                                    e
                                    w
                                
                            
                            =
                            m
                            i
                            n
                            ⁡
                            {
                            w
                            +
                            
                                
                                    A
                                
                                
                                    p
                                    o
                                    s
                                    t
                                
                            
                        
                    ,                        
                             
                            
                                
                                    m
                                    a
                                    x
                                
                                
                                    w
                                
                            
                        
                    } is interpreted as allowing a first time period                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     (closer to the reference time period) to have an associated weight larger than the adjusted new weight at the second time period                         
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                        
                     (thus corresponding “wherein the second Gottfried [0062]-[0067], equations (3)-(5)).)..
Regarding previously presented Claim 15, Venkatraman in view of Gottfried, in further view of Izhikevich teaches 
(Previously Presented) The method of claim 12, wherein the generating of the second output spike signal 25comprises:21 
determining a generation timing of the output spike signal on a basis of whether the accumulated first and second results exceeds a threshold value (Examiner’s note: Under its broadest reasonable interpretation, “determining a generation timing” is interpreted as identifying the time period in which to produce an output spike signal, which is based on the neuron membrane reaching its membrane potential. As indicated earlier, Venkatraman teaches determining a reference time period t by examining the leading edge of a spike signal, where running a spiking artificial neural network over time will generate a series of post-synaptic/pre-synaptic and pre-synaptic/post-synaptic spikes between a pair of pre-synaptic and post-synaptic neurons “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (with the observation of the leading edge of a first spike at a particular point of time corresponding to “ … during a reference time period”). Venkatraman further teaches that each spike signal from a pre-synaptic and post-synaptic neuron “determines a generation timing”, as each produces output spike signals that are used to delineate time periods, and these output spike signals are based on an accumulated charge at the neuron membrane (the “accumulator”) to charge a membrane potential (Venkatraman Figure 1, elements 102 and 108; Figure 3, elements 308 and 310; col.4 lines 4-12: “As illustrated in FIG. 1, each neuron in the level 102 may receive an input signal 108 that may be generated by a plurality of neurons of a previous level (not shown in FIG.1). The signal 108 may represent an input current of the level 102 neuron. This current may be accumulated on the neuron membrane to charge a membrane potential. When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106).”).); 
determining a magnitude of the second output spike signal (Examiner’s note: Venkatraman teaches that element 104 functions as a “spike magnitude determining unit”, with the weights w1(i,j+1),..., wP(i,j+1) being used as scaling factors to the input signals of each neuron in element 106, with the scaling factor behavior of the weights functioning as “determining a magnitude of the second output spike signal”) (Venkatraman Figure 1, element 104; col.4 lines 16-26: “The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights w1(i,j+1),..., wP(i,j+1)) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106. Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal.”).); and 
generating the second output spike signal on a basis of the determined generation timing and the determined magnitude of the second output spike signal (Examiner’s note: Gottfried teaches generating an output spike signal at the post neuron at a time period (i.e., the last time period) where the accumulated value of the membrane threshold (based on the first and second results of combining the dynamic weights representing magnitude and the corresponding input spike signal representing generation timing) satisfies or exceeds the activation potential threshold (Gottfried [0067]: “Since the synaptic weight w is dynamic, w(t), as used herein, denotes a value of weight w at a time t. When a series of successive spike (a.k.a., a spike train) {                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    } is transmitted by the neuron pre 320, the spikes are amplified by the values of the synaptic weight at their respective spike times, {w(                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    )}. In at least some embodiments, each decaying with an action potential 𝛜(t) within the synapse 330. The total synaptic potential can be modeled as the sum of these traces:                         
                            g
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                j
                                            
                                            
                                                p
                                                r
                                                e
                                            
                                        
                                        <
                                        t
                                    
                                
                                
                                    w
                                    (
                                    
                                        
                                            t
                                        
                                        
                                            j
                                        
                                        
                                            p
                                            r
                                            e
                                        
                                    
                                
                            
                            )
                            ϵ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    ). The aggregated signal arrives at the connected post neuron 340 and excites the membrane potential v(t). Thus, a larger weight of the synapse 330 will cause the post neuron 340 to spike sooner than a smaller weight, since the larger weight will amplify the spike signal to a greater degree, which will cause the post neuron 340's integrated capacity level to exceed the threshold 𝛉 sooner. Analogously, a number of spikes transmitted by the pre neuron 320 that is necessary to trigger a spike of the post neuron 340 depends on w(t).”).).
Regarding previously presented Claim 16, Venkatraman in view of Gottfried, in further view of Izhikevich teaches
(Previously Presented) The method of claim 12,
wherein the plurality of time periods respectively correspond to a plurality of successive cycles of a clock signal (Examiner’s note: Izhikevich teaches running a synchronous implementation of a spiking artificial neural network on a computerized network apparatus, where arrival times of spike signal pulses (with the arrival times of spike signal pulses representing a “plurality of time periods”) are managed through clock steps (interpreted as “a plurality of successive cycles of a clock signal”) (Izhikevich [0108]: “In one embodiment, the computerized network apparatus comprises a synchronous implementation, where operation of the network is controlled by a centralized entity (within the network apparatus) that provides the time (clock) step, and facilitates data exchange between units. The arrival time of pre-synaptic pulses is derived from the synchronized time step that is available to all units and synapses within the network.”).).
Regarding previously presented Claim 17, Venkatraman in view of Gottfried, in further view of Izhikevich teaches
(Previously Presented) The method of claim 12, further comprising: 
determining, according to one or more input spike signals received from a second pre-synaptic neuron during the reference time period, a second plurality of weights respectively corresponding to the plurality of time periods (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation is a repeat of the claim limitations from Claim 1, but targeted between a second pre-synaptic neuron and the same post-synaptic neuron, and hence the same claim mappings from Claim 1 are still relevant, but with the change in perspective now involving receiving input spike signals from two pre-synaptic neurons instead of from one pre-synaptic neuron. Venkatraman Figure 1, elements 102, 106 teaches a second pre-synaptic neuron located in level (i) of the spiking artificial neural network (e.g., a neuron receiving an input spike signal                         
                            
                                
                                    108
                                
                                
                                    2
                                
                            
                        
                    ) connected to a post-synaptic neuron located in level (i+1) (e.g., a neuron generating an output spike signal                         
                            
                                
                                    110
                                
                                
                                    1
                                
                            
                        
                    ) and generating a plurality of input spike signals, with each input spike signal scaled according to adjustable synaptic weights                         
                            
                                
                                    w
                                
                                
                                    1
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                     as indicated in Venkatraman col.4 lines 13-22, and where the adjustment of weights are performed according to Venkatraman col.4 lines 38-53:). Venkatraman Figure 3, elements 308 and 310 further teaches determining a reference time period t by examining the leading edge of a spike signal, where running a spiking artificial neural network over time will generate a series of post-synaptic/pre-synaptic and pre-synaptic/post-synaptic spikes between a pair of pre-synaptic and post-synaptic neurons “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (with the observation of the leading edge of a first spike at a particular point of time corresponding to “a reference time period”, and successive time periods after the reference time period corresponding to “… a plurality of time periods occurring after the reference time period”). As indicated earlier, Venkatraman teaches performing weight changes based on the STDP synaptic weight change curve shown in Venkatraman Figure 2, using a formula calculating the synaptic strength (weight) S and activation C of a post-synaptic neuron over a period of time, and implementing those changes in weight based on post-synaptic/pre-synaptic and pre-synaptic/post-synaptic spikes over relative time periods (corresponding to “determining, according to one or more spike signals received from a second pre-synaptic neuron during the reference time period, a second plurality of weights respectively corresponding to a plurality of time periods”) (Venkatraman col.5 lines 19-25).); 
during the first time period (Examiner’s note: Gottfried teaches a second pre-synaptic neuron transmitting a series of spike signals to a post-synaptic neuron over a period of time with respect to a reference time, of which one of those periods corresponds to “during a first time period of the plurality of time periods” (Gottfried Figure 3, elements 320, 340: [0055]; [0062]; and [0067]).): 
receiving a third set of one or more input spike signals from the second pre-synaptic neuron (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation is a repeat of the claim limitations from Claim 1, but targeted between a second pre-synaptic neuron and the same post-synaptic neuron, and hence the same claim mappings from Claim 1 are still relevant, but with the change in perspective now involving receiving input spike signals from two pre-synaptic neurons instead of from one pre-synaptic neuron. As indicated earlier, Venkatraman teaches a second pre-synaptic neuron located in level (i) of the spiking artificial neural network (e.g., a neuron receiving an input spike signal                         
                            
                                
                                    108
                                
                                
                                    2
                                
                            
                        
                    ) connected to a post-synaptic neuron located                         
                            
                                
                                    110
                                
                                
                                    1
                                
                            
                        
                    ) and generating a plurality of input spike signals, with each input spike signal scaled according to adjustable synaptic weights                         
                            
                                
                                    w
                                
                                
                                    1
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                     (Venkatraman Figure 1, elements 102, 106; col.4 lines 13-22). Venkatraman further teaches the adjustment of weights are performed according to training methods based on Spike-Timing-Dependent Plasticity (STDP) (Venkatraman col.4 lines 38-53). Gottfried Figure 3, elements 320, 340 similarly teaches a post neuron receiving a series of successive spike signals, each of these spike signals from a pre neuron sent over a period of time to a post neuron, where one of these spike signals at a time period t corresponds to “receiving a third set of one … first input spike signals from the second pre-synaptic neuron” (Gottfried [0067]), and where the input spike signals to the post-synaptic neuron can be from different pre-synaptic neurons (in an input layer) to the same post-synaptic neuron (located in a hidden layer), as shown in Gottfried Figure 1.), and 
applying a third weight corresponding to the first time period from the second plurality of weights to each input spike signal in the third set to produce a third result (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation is a repeat of the claim limitations from Claim 1, but targeted between a second pre-synaptic neuron and the same post-synaptic neuron, and hence the same claim mappings from Claim 1 are still relevant, but with the change in perspective now involving receiving input spike signals from two pre-synaptic neurons instead of from one pre-synaptic neuron. Gottfried teaches at each time period and for each set of received spike signals, performing an aggregation of the weight (corresponding to a “third weight corresponding to the first time period from the second plurality of weights”) with the associated input spike signal received at a time period (corresponding to “…each input spike signal in the third set …” to produce a “third result” at the post neuron) and comparing the accumulated membrane potential with an activation potential threshold, with the generation of an output spike at the post neuron depending on the dynamic weights and the input signal satisfying or exceeding the activation potential threshold, which is interpreted to indicate that an output spike signal does not necessarily need to be generated within the same time period that received a spike signal (thus corresponding to “applying a third weight corresponding to the first time period from the Gottfried [0067]).);Page 6 of 10Appl. No. 15/868,889Amdt. dated July 19, 2021Attorney Docket No.: 110KR2130US 
Client Ref. No.: PR-261299-USduring the second time period (Examiner’s note: Gottfried teaches a second pre-synaptic neuron transmitting a series of spike signals to a post-synaptic neuron over a period of time with respect to a reference time, of which one of those periods corresponds to “during a second time period of the plurality of time periods” (Gottfried Figure 3, elements 320, 340; [0055]; [0062]; and [0067]).): 
receiving a fourth set of one or more input spike signals from the second pre-synaptic neuron (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation is a repeat of the claim limitations from Claim 1, but targeted between a second pre-synaptic neuron and the same post-synaptic neuron, and hence the same claim mappings from Claim 1 are still relevant, but with the change in perspective now involving receiving input spike signals from two pre-synaptic neurons instead of from one pre-synaptic neuron. Gottfried Figure 3, elements 320, 340 teaches a post neuron receiving a series of successive spike signals, each of these spike signals from a pre neuron sent over a period of time to a post neuron, where one of these spike signals at a time period t corresponds to “receiving a fourth set of one … input spike signals from the second pre-synaptic neuron” (Gottfried [0067]), and where the input spike signals to the post-synaptic neuron can be from different pre-synaptic neurons (in an input layer) to the same post-synaptic neuron (located in a hidden layer), as shown in Gottfried Figure 1.).), and 
applying a fourth weight corresponding to the second time period from the second plurality of weights to each input spike signal in the fourth set to produce a fourth result (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation is a repeat of the claim limitations from Claim 1, but targeted between a second pre-synaptic neuron and the same post-synaptic neuron, and hence the same claim mappings from Claim 1 are still relevant, but with the change in perspective now involving receiving input spike signals from two pre-synaptic neurons instead of from one pre-synaptic neuron. Gottfried teaches at each time period and for each set of received spike signals, performing an aggregation of the weight (with one of them corresponding to a “fourth weight corresponding to the second time period from the second plurality of weights”) with the associated input spike signal received at a time period Gottfried [0067]).); and 
generating the second output spike signal according to the first, second, third, and fourth results (Examiner’s note: Gottfried teaches by comparing the accumulated membrane potential with an activation potential threshold and generating an output spike at the post neuron depending on the dynamic weights and the input signal satisfying or exceeding the activation potential threshold, this corresponds to “generating the second output spike signal according to the first, second, third, and fourth results”) (Gottfried [0067]: “… The total synaptic potential can be modeled as the sum of these traces:                         
                            g
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                j
                                            
                                            
                                                p
                                                r
                                                e
                                            
                                        
                                        <
                                        t
                                    
                                
                                
                                    w
                                    (
                                    
                                        
                                            t
                                        
                                        
                                            j
                                        
                                        
                                            p
                                            r
                                            e
                                        
                                    
                                
                            
                            )
                            ϵ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    ). …”).).  
Regarding previously presented Claim 18, 
Claim 18 recites the artificial neural network device of claim 1, where the artificial neural network device further comprises claim limitations that are similar in scope to the corresponding claim limitation recited in Claim 16, and hence is rejected under similar rationale provided by Venkatraman in view of Gottfried, in further view of Izhikevich as indicated in Claim 16, in view of the rejections applied to Claim 1.
Regarding previously presented Claim 19, 
Claim 19 recites the artificial neural network device of claim 1, where the artificial neural network device comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 17, and hence is rejected under similar rationale provided by Venkatraman in view of Gottfried, in further view of Izhikevich as indicated in Claim 17, in view of the rejections applied to Claim 1. 
Regarding new Claim 20, Venkatraman in view of Gottfried, in further view of Izhikevich teaches
(New) The method of claim 12, 
wherein the first weight is smaller than the second weight (Examiner’s note: Izhikevich teaches synaptic updates are performed for every post-synaptic pulse over time, where these updates include adapting synaptic variables including synaptic weights, and include an increase or decrease of the synaptic weight, where an increase of the synaptic weight over time represents a scenario where the first weight is smaller than the second weight (Izhikevich [0149]: “In certain applications, it is required that a synaptic update is performed for every post-synaptic pulse. Such mechanism is particularly useful for synaptic plasticity rules that continue to adapt synaptic variables even for long plasticity time scales, such as the bump-STDP rule shown in FIG. 2B, supra. The bump-STDP update magnitude converges to a non-zero value even for large values of ∆t, as illustrated in FIG. 2B. As a result, every post-synaptic spike causes either an increase or decrease of the synaptic weight (FIG. 2B shows only the decrease part of the synaptic weight) …”).).
Regarding new Claim 21,
Claim 21 recites the artificial neural network device of claim 1, where the artificial neural network device further comprises claim limitations that are similar in scope to the corresponding claim limitation recited in Claim 20, and hence is rejected under similar rationale provided by Venkatraman in view of Gottfried, in further view of Izhikevich, as indicated in Claim 20, in view of the rejections applied to Claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al., U.S. Patent 8,606,732, issued 12/10/2013 [hereafter referred as Venkatraman] in view of Gottfried et al., U.S. PGPUB 2018/0075345, published 9/13/2016 [hereafter referred as Gottfried], in further view of Izhikevich et al., U.S. PGPUB 2013/0073491, published 3/21/2013 [hereafter referred as Izhikevich] as applied to Claim 2; in further view of Gurney, Chapters 2 and 8 [hereafter referred as Gurney].  
Regarding previously presented Claim 4, Venkatraman in view of Gottfried, in further view of Izhikevich as applied to Claim 2 teaches
(Previously Presented) The artificial neural network device according to claim 2,
wherein the first weight has a positive value (Examiner’s note: Venkatraman teaches repeated firings of pre-synaptic neurons before post-synaptic neurons through multiple neural network trainings Venkatraman Figure 4, element 402).) and 
the second weight (Examiner’s note: Venkatraman teaches repeated firings of pre-synaptic neurons before post-synaptic neurons through multiple neural network trainings over time yield updated first and second weights (Venkatraman Figure 4, element 402).).  
However, Venkatraman does not teach that a 
…weight has a negative value 
Gurney teaches
…weight has a negative value (Examiner’s note: Gurney teaches that in general, weights can have positive or negative values (Gurney Chapter 2.2: “… In line with the remarks of the previous chapter, the modulatory effect of each synapse is encapsulated by simply multiplying the incoming signal with a weight value, where excitatory and inhibitory actions are modelled using positive and negative values respectively …”). Gurney further teaches in Chapters 8.3.1 and 8.3.2 one application of applying excitatory and inhibitory actions is to develop topographic maps, which can be used to model the visual cortex of a human or animal brain in detecting patches of light (retinotopic maps).)
Both Venkatraman in view of Gottfried, in further view of Izhikevich and Gurney are analogous art since they both teach artificial neural networks.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the second weight value taught in Venkatraman in view of Gottfried, in further view of Izhikevich and update it with a negative weight value taught by Gurney to model inhibitory actions. The motivation to combine is taught in Gurney Chapters 8.3.1 and 8.3.2, as both excitatory and inhibitory actions (representing the positive and negative weight values, respectively) are required to model other human and animal brain plasticity functions such as vision within the same neural network.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al., U.S. Patent 8,606,732, issued 12/10/2013 [hereafter referred as Venkatraman] in view of Gottfried et al., U.S. PGPUB 2018/0075345, published 9/13/2016 [hereafter referred as Gottfried], in further view of Izhikevich et al., U.S. PGPUB 2013/0073491, published 3/21/2013 [hereafter referred as Izhikevich] as .  
Regarding previously presented Claim 6, Venkatraman in view of Gottfried, in further view of Izhikevich as applied to Claim 5 teaches
(Previously Presented) The artificial neural network device of claim 5,
wherein the weight operation unit comprises: 
first and second [memory array] configured to respectively store the first and second weights (Examiner’s note: Venkatraman apparatus that applies and updates weights stored in memory based on detection of output spike firings from pre-synaptic and post-synaptic neurons (Venkatraman col. 2 lines 6-22; Venkatraman claims 1 and 9).).
However, Venkatraman in view of Gottfried, in further view of Izhikevich does not teach 
wherein the weight operation unit comprises:
… shift registers configured to respectively store … weights …
a multiplier configured to multiply a first input spike signal by a weight stored in the first or second shift register; 
an adder configured to add multiplication results of the multiplier; and 
a register configured to store an addition result of the adder. 
Ross teaches 
wherein the weight operation unit comprises:
… shift registers configured to respectively store … weights (Examiner’s note: Ross teaches shifting weight values by using a weight path register that receives a weight input from adjacent systolic cells (thus corresponding to “ … shift registers configured to respectively store … weights”) (Ross [0053]: “… weights are pre-shifted into a weight path register 512. The weight path register 512 can receive the weight input, e.g., from a top adjacent cell, and transfer the weight input to the weight register 502 based on the control signal. The weight register 502 can statically store the weight input such that as activation inputs are transferred to the cell, e.g., through the activation register 506, over multiple clock cycles, the weight input remains within the cell and is not transferred to an adjacent cell. Therefore, the weight input can be applied to multiple activation inputs, e.g., using the multiplication circuitry 508, and respective accumulated values can be transferred to an adjacent cell.”).);
a multiplier configured to multiply a first input spike signal by a weight stored in the first or second shift register (Examiner’s note: Ross teaches multiplication circuitry that multiplies the weight with one of the received input among a plurality of received inputs, using the shifted weights from the weight path register (Ross [0049]: “Multiplication circuitry 508 can be used to multiply the weight input from the weight register 502 with the activation input from the activation register 506.  The multiplication circuitry 508 can output the product to summation circuitry 510.”; and [0053]: “… weights are pre-shifted into a weight path register 512. The weight path register 512 can receive the weight input, e.g., from a top adjacent cell, and transfer the weight input to the weight register 502 based on the control signal. The weight register 502 can statically store the weight input such that as activation inputs are transferred to the cell, e.g., through the activation register 506, over multiple clock cycles, the weight input remains within the cell and is not transferred to an adjacent cell. Therefore, the weight input can be applied to multiple activation inputs, e.g., using the multiplication circuitry 508, and respective accumulated values can be transferred to an adjacent cell.”).); 
an adder configured to add multiplication results of the multiplier (Examiner’s note: Ross teaches summation circuitry adds each multiplication result between weight and each input among the plurality of received inputs (Ross [0050]: “The summation circuitry can sum the product and the accumulated value from the sum in register 504 to generate a new accumulated value. The summation circuitry 510 can then send the new accumulated value to another sum in register located in a bottom adjacent cell. The new accumulated value can then be used as an operand for a summation in the bottom adjacent cell.”).); and 
a register configured to store an addition result of the adder (Examiner’s note: Ross teaches the sum in register stores an accumulated value generated after the multiplication and summation operations (Ross [0049]-[0050]: “The cell can also include a sum in register 504. The sum in register 504 can store an accumulated value from the top adjacent cell…The summation circuitry can sum the product and the accumulated value from the sum in register 504 to generate a new accumulated value. The summation circuitry 510 can then send the new accumulated value to another sum in register located in a bottom adjacent cell. The new accumulated value can then be used as an operand for a summation in the bottom adjacent cell.”).).
Both Venkatraman in view of Gottfried, in further view of Izhikevich and Ross are analogous art since they both teach artificial neural networks.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the weight operation unit taught in Venkatraman in view of Gottfried, in further view of Izhikevich and further incorporate first and second shift registers, a multiplier, an adder, and a register as taught by Ross to implement a matrix computation unit to perform convolution matrix multiplication calculations within a neural network. Ross teaches in [0010] that rotating (“shifting”) input and weight values creates a pipeline that more efficiently utilizes the neural network during each clock cycle. Ross further teaches in [0004], [0006], and [0007] that a convolutional neural network layer with an associated set of kernels mapped to specialized matrix computation hardware allows for parallelization of neural network calculations, including those calculations involving neural network inferences (of which include common human and animal brain plasticity functions such as identifying image contours, shapes, colors). The motivation to combine is taught in Ross, where rotating (“shifting”) input and weight values creates a pipeline that more efficiently utilizes the neural network during each clock cycle, and a convolutional neural network layer with an associated set of kernels mapped to specialized matrix computation hardware allows for the parallelization of neural network calculations, including those calculations involving neural network inferences (of which include common human and animal brain plasticity functions such as identifying image contours, shapes, colors), all of which improves the overall performance in a neural network (Ross [0010]: “Rotating activation inputs and weight inputs to a neural network processor can cause the hardware circuit to process inferences for neural networks having convolutional layers more efficiently. In particular, multiple convolution calculations can be performed in parallel. This allows a systolic array within the neural network process to be more fully utilized during each clock cycle. Rotations can also permit better usage of registers in processors, e.g., CPUs and GPUs, which can improve performance. Rotations can also reduce power usage by reducing a number of cache fetches.”).
Regarding previously presented Claim 7, Venkatraman in view of Gottfried, in further view of Izhikevich, in even further view of Ross teaches 
(Previously Presented) The artificial neural network device of claim 6,
further comprising: 
an accumulator configured to accumulate (Examiner’s note: As indicated earlier, Venkatraman teaches a pre-synaptic neuron located in level (i) of the spiking artificial neural network (e.g., a neuron receiving an input spike signal                         
                            
                                
                                    108
                                
                                
                                    1
                                
                            
                        
                    ) connected to a post-synaptic neuron located in level (i+1) (e.g., a neuron generating an output spike signal                         
                            
                                
                                    110
                                
                                
                                    1
                                
                            
                        
                    ) and generating a plurality of input spike signals (Venkatraman Figure 1, elements 102, 106; col.4 lines 13-22). Venkatraman further teaches a neuron may receive an input signal, which is accumulated on the neuron membrane (the “accumulator”) to charge a membrane potential, and to fire when it reaches a threshold value (Venkatraman Figure 1, elements 102 and 108; col.4, lines 4-12).) …
… the results of applying weights to the first input spike signals during the plurality of time periods (Examiner’s note: Gottfried teaches at each time period and for each set of received spike signals, an aggregation of the weight is performed, with the associated input spike signal received at a time period and comparing the accumulated membrane potential with an activation potential threshold, with the generation of an output spike at the post neuron depending on the dynamic weights and the input signal satisfying or exceeding the activation potential threshold (Gottfried [0067]: “Since the synaptic weight w is dynamic, w(t), as used herein, denotes a value of weight w at a time t. When a series of successive spike (a.k.a., a spike train) {                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    } is transmitted by the neuron pre 320, the spikes are amplified by the values of the synaptic weight at their respective spike times, {w(                        
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    )}. In at least some embodiments, each decaying with an action potential 𝛜(t) within the synapse 330. The total synaptic potential can be modeled as the sum of these traces:                         
                            g
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                j
                                            
                                            
                                                p
                                                r
                                                e
                                            
                                        
                                        <
                                        t
                                    
                                
                                
                                    w
                                    (
                                    
                                        
                                            t
                                        
                                        
                                            j
                                        
                                        
                                            p
                                            r
                                            e
                                        
                                    
                                
                            
                            )
                            ϵ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    j
                                
                                
                                    p
                                    r
                                    e
                                
                            
                        
                    ). The aggregated signal arrives at the connected post neuron 340 and excites the membrane potential v(t). Thus, a larger weight of the synapse 330 will cause the post neuron 340 to spike sooner than a smaller weight, since the larger weight will amplify the spike signal to a greater degree, which will cause the post neuron 340's integrated capacity level to exceed the threshold 𝛉 sooner. Analogously, a number of spikes transmitted by the pre neuron 320 that is necessary to trigger a spike of the post neuron 340 depends on w(t).”).); 
a spike signal generating unit configured to generate the output spike signal 20according to whether an accumulation result produced by the accumulator exceeds a threshold value (Examiner’s note: As indicated earlier, Venkatraman teaches each neuron within element 102 functions as a “spike signal generating unit”, as it receives an input signal, which is accumulated on the neuron membrane (“the accumulator”) to charge a membrane potential, where an output spike is generated when the membrane potential reaches a threshold value (Venkatraman Figure 1, elements 102 and 108; col.4 lines 4-12).); and 
a calculating unit configured to calculate the first plurality of weights according to whether the output spike signal is generated (Examiner’s note: As indicated earlier, Venkatraman teaches an apparatus that applies and updates weights stored in memory based on detection of output spike firings from pre-synaptic and post-synaptic neurons. Venkatraman further teaches weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods (Venkatraman col.2, lines 6-22; claims 1 and 9; col.6 line 53-col.7 line 18; col.7 line 54-col.8 line 16).).
Regarding original Claim 8, Venkatraman in view of Gottfried, in further view of Izhikevich, in even further view of Ross teaches 
(Original) The artificial neural network device of claim 7,
further comprising:19 
a weight storage unit configured to store the first weight and the second weight and to provide the stored weights to the weight operation unit (Examiner’s note: As indicated earlier, Venkatraman teaches an apparatus that applies and updates weights stored in memory based on detection of output spike firings from pre-synaptic and post-synaptic neurons (Venkatraman col.2 lines 6-22; claims 1 and 9).).
Regarding previously presented Claim 9, Venkatraman in view of Gottfried, in further view of Izhikevich, in even further view of Ross teaches 
(Previously Presented) The artificial neural network device of claim 7,
wherein the spike signal 5generating unit comprises: 
a spike timing determining unit configured to determine whether to generate the output spike signal on a basis of the accumulation result by the accumulator (Examiner’s note: As indicated earlier, Venkatraman teaches each neuron within element 102 functions as a “spike timing determining unit”, as it receives an input signal, which is accumulated on the neuron membrane (the “accumulator”) to charge a membrane potential (Venkatraman Figure 1, elements 102 and 108; col.4 lines 4-12).); 
a spike magnitude determining unit configured to determine a magnitude of the output spike signal (Examiner’s note: Venkatraman teaches element 104 functions as a “spike magnitude determining unit”, with the weights w1(i,j+1),..., wP(i,j+1) being used as scaling factors to the input signals of each neuron in element 106 (Venkatraman Figure 1, element 104; col.4 lines 16-26: “The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights w1(i,j+1),..., wP(i,j+1)) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106. Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal.”).); and10 
a pulse generator configured to generate the output spike signal on a basis of determination results of the spike timing determining unit and the spike magnitude determining unit (Examiner’s note: Venkatraman teaches each neuron within element 106 functions as a “pulse generator”, as each generates an output spike signal Y1(i+1)… YM(i+1) in response to processing a combination of the received weighted input spike signals from element 104 (Venkatraman Figure 1, element 104; col.4 lines 16-26: “The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights w1(i,j+1),..., wP(i,j+1)) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106. Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal.”).).
Regarding original Claim 10, Venkatraman in view of Gottfried, in further view of Izhikevich, in even further view of Ross teaches 
(Original) The artificial neural network device of claim 9,
wherein the spike signal 15generating unit further comprises a threshold value storage unit configured to store the threshold value (Examiner’s note: Venkatraman teaches each neuron within element 102 functions as a “threshold value storage unit”, as the comparison against a threshold value requires the neuron to store both the charge and a threshold value to compare against the accumulation on the neuron membrane (Venkatraman Figure 1, elements 102 and 108; col.4 lines 4-12).), 
wherein the threshold value is a pre-determined or a variable value (Examiner’s note: Venkatraman teaches the neuron membrane may be implemented as a capacitor that integrates an electrical current flowing through it, where a person having ordinary skill in the art would understand that a capacitor can either be a fixed capacitor storing a pre-determined amount of charge, or a variable capacitor storing a variable amount of charge (Venkatraman col.4 lines 32-35: “The neuron membrane charged to the threshold value initiating the output spike may be implemented as a capacitor that integrates an electrical current flowing through it.”).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sinyavskiy et al., U.S. PGPUB 2014/0032458, Apparatus and Methods of Efficient Updates in Spiking Neuron Network, published 1/30/2014, where Sinyavskiy teaches in [0046] that the time periods in which updates are performed within the spiking neural network “may comprise of regular periods of equal duration”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121